Title: To Alexander Hamilton from Otho H. Williams, 3 October 1791
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 3d. October 1791.
Sir

There have lately been two importations of Horses from England into this port—two in each.
It was customary, under the laws of this state, which were silent on the subject, to consider live Stock as neither goods, wares nor merchandize; and they were consequently admitted duty free. The Laws of Congress are silent also, and the custom is continued. But I am not confident enough to rely upon custom only for my justification. The reasons which were urged in favor of this indulgence, to wit, that the importation of Live Stock improved the breed of our Cattle does not always apply. In one of the late instances a pair of Geldings for a Gentleman’s carriage were imported. I request your opinion whether Horses, or any other live animals, may be legally imported without payment of duties.
Your most Humble Servant.
Alexander Hamilton Esqr.Secretary of the Treasury
